DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  in line 21, “dispensing elements that that appropriate” should read -- dispensing elements such that appropriate --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. Patent Pub. No. 2006/0272360).
Regarding claim 31, Hsu et al. discloses a system designed to produce and then dispense cleaning products (title; abstract), the system comprising:
a structural body (figure 1, reference #1; figure 5) that includes-
an ingress interface through which water can be obtained (figure 1, reference #2 and 4; figure 5, tap inlet; [0005]);
an egress interface through which cleaning product can be discharged (figure 3, reference #12 and 14; figure 5, tap outlet);
a series of reservoirs in which ingredients are stored (figure 3, reference #40; figure 5, containers 1, 2, 3;  [0049];
a series of dispensing elements that, when activated, controllably dispense the ingredients from the series of reservoirs (figure 3, reference #32, 52 and 62; figure 5, reference #501, 502, 503; figure 9, reference #210; [0043]; [0047]);
a mixing chamber that is fluidly connected to the ingress interface, the egress interface, and the series of dispensing elements (figure 3, reference #10 and 20 (water inlet/ingress 2/4 and pumped ingredients all come in contact in tubes 10/20 where mixing occurs by fluid flow); figure 5, intermediate chamber, not labeled, where valves 501-504 enter into; figure 9, reference #230; [0049]; [0055] intermediate chamber); and
a processor (figure 2, reference #5; [0046]-[0049]) configured to:
receive input indicative of an instruction to produce a cleaning product (figure 2, panel display; [0046]-[0049]),
select a formula that is associated with the cleaning product from among a series of formulas stored in a memory, wherein each formula of the series of formulas is associated with a different cleaning product ([0046]-[0049]), and
causing the cleaning product to be produced in accordance with the formula by- permitting water to flow through the ingress interface into the mixing chamber, and driving the series of dispensing elements such that appropriate amounts of at least some of the ingredients are dispensed into the mixing chamber (figure 2; figure 3, reference #31; [[0046]-[0049]).
Regarding claim 34, Hsu et al. discloses wherein each formula of the series of formulas is associated with different amounts or different combinations of the ingredients (figures 10-11; [0046]; [0047]; [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 13, 14, 27, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. (U.S. Patent Pub. No. 2019/0292710).
Regarding claim 8, Hsu et al. discloses a system designed to produce and then dispense cleaning products (title; abstract), the system comprising:
a structural body (figure 1, reference #1; figure 5) that includes-
an ingress interface through which water can be obtained (figure 1, reference #2 and 4; figure 5, tap inlet; [0005]), and 
an egress interface through which cleaning products can be discharged (figures 1 and 3, reference #12 and 14; figure 5, tap outlet);
a series of reservoirs in which ingredients are stored (figure 3, reference #40; figure 5, containers 1, 2, 3;  [0049];
a series of dispensing elements that, when activated, controllably dispense the ingredients from the series of reservoirs (figure 3, reference #32, 52 and 62; figure 5, reference #501, 502, 503; figure 9, reference #210; [0043]; [0047]);
a mixing chamber that is fluidly connected to the ingress interface, the egress interface, and the series of dispensing elements (figure 3, reference #10 and 20 (water inlet/ingress 2/4 and pumped ingredients all come in contact in tubes 10/20 where mixing occurs by fluid flow); figure 5, intermediate chamber, not labeled, where valves 501-504 enter into; figure 9, reference #230; [0049]; [0055] intermediate chamber); and
a processor (figure 2, reference #5; [0046]-[0049]) configured to:
receive input indicative of an instruction to produce a cleaning product (figure 2, panel display; [0046]-[0049]),
retrieve a formula associated with the cleaning product from a memory ([0046]-[0049]), and
cause the cleaning product to be produced in accordance with the formula by permitting water to flow through the ingress interface into the mixing chamber, and driving the series of dispensing elements such that appropriate amounts of at least some of the ingredients are dispensed into the mixing chamber (figure 2; figure 3, reference #31; [[0046]-[0049]).
However, the reference does not explicitly disclose wherein the egress interface is located in a cavity in which containers are placed for filling with cleaning products.  
Cooke et al. teaches another laundry dispensing device (abstract).  The reference teaches wherein the egress interface (figure 1, reference #4) is located in a cavity (figure 1, reference #3) in which containers are placed for filling with cleaning products (figure 1, reference #2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cavity in which containers are placed as taught by Cooke et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the cavity in which containers are placed in a location of the egress interface because it provides a laundry product that may be stored and used in multiple loads (Cooke et al. [0006]-[0007]).
Regarding claim 9, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the memory is accessible to the processor via a network (figure 2, reference #5; [0010]; [0046]).
Regarding claim 10, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the ingredients are capable to include dyes, perfumes, optical brightening agents, bleaching agents, surfactants, chelating agents, enzymes, polymers, solvents, or any combination thereof (figure 3, reference #40; figure 5, containers 1, 2, 3; [0033]; [0049]; [0095]-[0096]).  It is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claim 11, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the processor is further capable to cause the cleaning product to be discharged through the egress interface responsive to a determination that input has been received indicating a container is positioned adjacent to the egress interface ([0035] (processor capable to cause various product discharge based on type of washing machine that is connected, meaning processor received an indication that the washing machine (container) is connected); [0087]-[0088] (controller capable to detect flow of water into washing machine container)).  Regarding limitations recited in claim 11 which are directed to a manner of operating disclosed processor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  There is no positive limitation of “a determination” or any sensor that indicates a container, nor even a container.
Regarding claim 13, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses a user interface through which an individual is capable to provide the input (figure 2, panel display).
Regarding claim 14, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses a communication module able to establish a wireless communication channel with a computer program executing on an electronic device associated with an individual (figure 2, reference #5; [0010]; [0046] (although described as being wired, a processor with computer program is able to be wireless)),
wherein the input is provided by the individual through a computer program executing on the electronic device ([0010]; [0046]-[0048]).
Regarding claim 27, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses a sensor that is in direct contact with the water that flows through the ingress interface into the mixer ([0088]),
wherein the sensor is capable to generate at least one measurement of a characteristic of the water ([0088]).
Regarding claim 28, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the formula is retrieved from amongst multiple formulas in the memory based on the at least one measurement ([0088]).
Regarding claim 29, Hsu et al. in view of Cooke et al. disclose all the limitations as set forth above.  The reference as modified further discloses wherein the characteristic is temperature, turbidity, conductivity, pH, total suspended solids, bacteria level, dissolved oxygen level, nutrient level, or toxic substance level ([0088]).
Claims 12, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. as applied to claim 8 above and further in view of Witchell et al. (U.S. Patent No. 8,977,389).
Regarding claim 12, Hsu et al. in view of Cooke et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a sensor configured to detect whether the container is positioned adjacent the egress interface.
Witchell et al. teaches another dispensing device (title).  The reference teaches a sensor located proximate to the egress interface that is configured to detect whether the container is positioned adjacent to the egress interface (reference #15; column 10, lines 42-48; column 27, lines 10-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a sensor to detect a container positioned at the egress because this facilitates reduction of both accidents and product waste (Witchell et al. column 27, lines 10-19).
Regarding claims 23 and 24, Hsu et al. in view of Cooke et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a printer and communication module in wireless communication with the printer.
Witchell et al. teaches another dispensing device (title).  The reference teaches a printer configured to output a label for the product that specifies the at least some of the ingredients (column 53, lines 52-57) and a communication module able to establish a wireless communication channel with a printer (column 53, lines 52-57); wherein the processor is further configured to: forward information regarding the at least some of the ingredients to the communication module for transmission to the printer, so as to cause the printer to output a label for the cleaning product (column 53, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the printer and communication module of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a printer with communication module in order to identify the product that is being dispensed and provide a lasting label with further information about the product (Witchell et al. column 53, lines 52-57).
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. as applied to claim 8 above and further in view of Guzzi et al. (U.S. Patent Pub. No. 2001/0049846).
Regarding claims 25 and 26, Hsu et al. in view of Cooke et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the processor is further configured to: receive second input indicative of a geographical location associated with an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic.
Guzzi et al. teaches another laundry washing machine with design inputs ([0010]).  The reference teaches disclose wherein the processor is further configured to: receive second input indicative of a geographical location associated with an individual for whom the cleaning product is to be produced, accessing a water quality report that is associated with the geographical location, and parsing the water quality report to discover a characteristic of the water; ([0051]) and wherein the formula is retrieved from amongst multiple formulas in the memory based on the characteristic ([0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the geographical input of the water characteristic and retrieve the formula based on the water characteristic of Guzzi et al. on the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry washing machines with design inputs.  One of ordinary skill in the art would be motivated to provide the geographical input and water characteristic formula because the pH and hardness of water utilized in washing machines can greatly affect the performance of the laundry composition when laundering clothes, and by retrieving the geographic water conditions, the optimization module can make the appropriate changes to the laundering conditions and to optimize the laundering of the clothes (Guzzi et al. [0051]).
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. as applied to claim 8 above and further in view of Schuman et al. (U.S. Patent Pub. No. 2004/0020723).
Regarding claim 30, Hsu et al. in view of Cooke et al. discloses all the limitations as set forth above.  While Cooke et al. discloses a grill in the cavity that appears to drain into a holding area (see figure 1, reference #3 with lines below reference #2 appearing to be grills), to the extent the reference does not explicitly disclose the limitations of claim 30, Schuman et al. teaches another laundry dispensing and filling device (abstract; figure 1, reference #10; [0007]).  The reference teaches wherein the cavity includes a trough that drains into a holding tank located inside the structural body ([0064]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the drain trough and holding tank as taught by Schuman et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the drain trough and holding tank as a safety feature to collect any spilled product (Schuman et al. [0064]).
Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Cooke et al. and Witchell et al.
Regarding claim 32, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the egress interface is located in a cavity in which containers are placed for filling with cleaning products and a sensor configured to detect whether the container is positioned adjacent the egress interface.  
Cooke et al. teaches another laundry dispensing device (abstract).  The reference teaches wherein the egress interface (figure 1, reference #4) is located in a cavity (figure 1, reference #3) in which containers are placed for filling with cleaning products (figure 1, reference #2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the cavity in which containers are placed as taught by Cooke et al. with the apparatus of Hsu et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach laundry dispensing devices.  One of ordinary skill in the art would be motivated to provide the cavity in which containers are placed in a location of the egress interface because it provides a laundry product that may be stored and used in multiple loads (Cooke et al. [0006]-[0007]).
Witchell et al. teaches another dispensing device (title).  The reference teaches a sensor located proximate to the egress interface that is configured to detect whether the container is positioned adjacent to the egress interface (reference #15; column 10, lines 42-48; column 27, lines 10-19).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the sensor of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a sensor to detect a container positioned at the egress because this facilitates reduction of both accidents and product waste (Witchell et al. column 27, lines 10-19).
Regarding claim 33, Hsu et al. in view of Cooke et al. and Witchell et al. discloses all the limitations as set forth above.  The reference as modified further discloses wherein the processor is further capable to cause the cleaning product to be discharged through the egress interface responsive to determining, based on an analysis of the output, that a container is presently located in the cavity ([0035] (processor capable to cause various product discharge based on type of washing machine that is connected, meaning processor received an indication that the washing machine (container) is connected); [0087]-[0088] (controller capable to detect flow of water into washing machine container)).  Regarding limitations recited in claim 33 which are directed to a manner of operating disclosed processor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Witchell et al.
Regarding claim 35, Hsu et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose a printer.
Witchell et al. teaches another dispensing device (title).  The reference teaches a printer configured to output a label for the product that specifies the at least some of the ingredients (column 53, lines 52-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the printer of Witchell et al. on the apparatus of Hsu et al..  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dispensing devices.  One of ordinary skill in the art would be motivated to provide a printer in order to identify the product that is being dispensed and provide a lasting label with further information about the product (Witchell et al. column 53, lines 52-57).
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant argues Hsu et a. fails to disclose a separate mixing chamber because the venturi tubes guide the mixed composition directly into the laundry machine.  Examiner finds this argument unpersuasive.  First, Applicant even says in his Remarks on page 9, lines 1-2 that the liquid compositions are mixed with incoming water flow so as to form a mixed composition.  This is proof that there is a mixing that is occurring in the tubes.  The tubes are a separate chamber because it has walls and those walls are connected to the ingress interface, egress interface and series of dispensing elements and mixing occurs in the tubes.  Therefore, the tubes read on the limitation of a mixing chamber.  Secondly, figure 5 shows a separate intermediate mixing chamber that clearly reads on the limitation.
Applicant argues Hsu et al. does not disclose a processor configured to retrieve a formula associated with the cleaning product from a memory since its processing unit is only designed to create one type of mixed composition.  Examiner finds this argument unpersuasive.  First, the limitation is directed to a manner of operating disclosed processor, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Hsu et al. discloses the processor as a structural limitation (figure 2, reference #5) that is capable to perform the functional limitations (figures 10-11; [0046]-[0047]).  Second, the processor is clearly capable to create more than one type of mixed composition ([0049] describes the processor using instructions to retrieve a formula (algorithm) from a memory to create multiple compositions by operating different valves based on the different formula retrieved to allow various laundry care compositions to flow.  See also paragraph [0047] and figures 10A, 10B, 11A and 11B which describe the same thing.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774